Citation Nr: 1436269	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  09-07 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for chronic lumbar strain.

3.  Entitlement to service connection for residuals of right knee strain, status post-medial meniscus repair.

4.  Entitlement to service connection for post-operative residuals of varicose veins as secondary to the right knee.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to May 1966.  He also served as a member of the California Army National Guard (CAARNG). 

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  A February 2006 rating decision denied service connection for all but the varicose veins claim.  A February 2007 rating decision denied that claim.  At the Veteran's request, jurisdiction of the claims file was transferred to the RO in Oakland, CA.

After repeat rescheduling of the hearing before a decision review officer (DRO) at the Agency of Original Jurisdiction (AOJ) the Veteran requested, he failed to appear for the last scheduled date in February 2009, after which the DRO deemed the hearing request as withdrawn.  A Board hearing that the Veteran requested was scheduled for July 17, 2014.  Prior to the date of the hearing, however, the Veteran withdrew his request for a Board hearing.  See 38 C.F.R. § 20.702 (2013).

In addition to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

In a March 2006 letter, the Veteran disagreed with the February 2006 rating decision in part.  An AOJ letter dated that same month acknowledged the Notice of Disagreement, but there is no indication a Statement of the Case (SOC) was ever issued in response.  See 38 C.F.R. §§ 19.29, 30 (2013).  In such cases, the appellate process has commenced and an appellant is entitled to a SOC on the issue.  See Pond v. West, 12 Vet. App. 341 (1999); Manlicon v. West, 12 Vet. App. 238 (1999).  The varicose veins claim is intertwined with the right knee claim.

The issue of entitlement to service connection for varicose veins has been properly perfected for appeal.  However, as the disorder is being claimed as secondary to right knee disability, the Board finds it to be an intertwined issue and will defer from adjudication at the present time.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

The AOJ shall issue an SOC with regard to entitlement to service connection for bilateral hearing loss, chronic lumbar strain, and right knee strain.  If, and only if, the Veteran completes his appeal by filing a timely substantive appeal on the aforementioned issues should they be returned to the Board.  38 U.S.C.A. § 7104 (West 2002).  If the appeal is not perfected, the AOJ need not issue a Supplemental SOC prior to returning the varicose veins claim to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



